DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sam (KR 20160093352) (see machine translation) in view of Kim (WO 2017/146408) and CNT CO. LTD (“CNT” hereinafter) (KR 1020150039434) (see machine translation).
Regarding claim 1, Sam teaches an airless cosmetic container, comprising:
a lower container (item 10, figure 2) having an opened lower part (item 11, figure 3); 
an inner container (item 30, figure 2) which is a cylindrical member inserted through an upper opening of the lower container and having a closed lower part (item 31, figure 3), and which has an upper outer flange (item 41, figure 2) mounted on and assembled to an upper end of the lower container; 

a cylindrical spring (item 65, figure 2) coupled in the container cover; 
a disc-shaped upper lid (item 70, figure 3), having a recessed upper surface, 
a disc-shaped lower lid (item 63, figure 2), which is a member coupled to a lower surface of a center of the upper lid, has a discharge hole (figure 2) formed in the center thereof, and has a fastening cylinder (item 63a, figure 2) formed at a lower part of the discharge hole; 
a pump body (item 60, figure 2) coupled to the fastening cylinder of the lower lid and inserted into the lower protruding groove of the container cover (figure 3); 
an exhaustion piston (item 50, figure 2) coming in close contact with an inner periphery of the inner container and an outer periphery of the cylinder protruding in the center thereof, so as to rise as cosmetic contents are used; and 
an upper case (item 20, figure 2) which is a cylindrical member for covering an upper side of the lower container, and of which one side is hinge-coupled (item 2, figure 3) to one side wall of the lower container (paragraph [0022]) and the other side is hooked and coupled to an opening/closing button (item 5, figure 3).
Sam does not teach that the disc-shaped upper lid is coupled to an upper part of the cylindrical spring and the container cover comprises two vertical protruding rods protruding toward an upper part of the upper outer flange of the inner container.

Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention Sam as taught by Kim to provide the cylindrical spring between the upper disc-shaped lid and the container cover in order to place the spring in direct contact with the upper disc-shaped lid and increase the elastic response of the dispenser. 
Furthermore, CNT teaches providing an inner lid body (item 300, figure 2) with two protruding parts (item 320, figure 2) for forming a guide groove (item 321, figure 2) to prevent distortion and guide a vertical movement when a disc (item 500, figure 4) is raised and lowered (paragraph [0026]).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Sam as taught by CNT to provide the container cover and inner container with matching multiple guide grooves to securely attach the components and also to prevent distortion of the components during vertical movement of the pressing disc. 
Regarding claim 2, Sam teaches that an inner diameter of the discharge hole is formed to be smaller than an inner diameter of the fastening cylinder (figure 3) of the lower lid, so that, when a piston support (item 90, figure 2) of the pump body is coupled to the lower lid (figure 3), an upper end surface of a center hole of the piston support is 
Regarding claim 4, Sam teaches that a hole (item 71, figure 2) of the disc-shaped upper lid is formed of six holes, which are longitudinal holes. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have made holes with inclination angle of 60° between major axes in the disc-shaped upper lid of Sam or any other angular inclination necessary to have an effective and even distribution of the cosmetics from the holes. 

Allowable Subject Matter
4.	Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to cosmetic dispensers with airless pumps with pressing plates: US PG PUB 2012/0305606, US PG PUB 2016/0015149, US PG PUB 2016/0073761, US PG PUB 2017/0056905, US PG PUB 2018/0184786, and US PG PUB 2018/0295967.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vishal Pancholi/Primary Examiner, Art Unit 3754